Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 4, 9, 12, 17, and 20 have been amended.
Claims 2, 3, 10, 11, 18, and 19 have been cancelled.
No claims have been added.
Information Disclosure Statement
The information disclosure statement filed March 26, 2021 continues to fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, a copy of foreign reference WO 2018174940 has not been provided.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4 – 9, 12 – 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
receiving first data indicative of a group of manufacturing parameters corresponding to a process for manufacturing a product, the process comprising multiple operations executed by respective machines; 
configuring second data indicative of a group of processing constraints corresponding to execution of the multiple operations; 
configuring third data indicative of a group of maintenance parameters corresponding to respective maintenance tasks for maintenance of the respective machines; 
configuring fourth data indicative of a group of maintenance constraints corresponding to performance of the maintenance tasks; 
solving an optimization problem with respect to a makespan of the product subject to the group of processing constraints and the group of maintenance constraints;
configuring a first group of binary parameters for respective ones of the multiple operations indicative of when an operation is processed at the start of a time interval;
configuring a second group of binary parameters for the respective ones of the multiple operations indicative of an operation that is processed at the end of a time interval;
updating iteratively the first group of binary parameters and the second group of binary parameters subject at least to at least the group of processing constraints and the group of maintenance constraints until a converge criterion is satisfied, resulting in a first group of optimal binary parameters and a second group of optimal binary parameters, wherein the first group of optimal binary decision parameters are used to determine when the operations of the machines are implemented and the second group of optimal binary decision parameters are used to determine an order of maintenance events for the machines; and
generating a schedule for the machines to execute the process for manufacturing the product using at least the first group of optimal binary parameters and the second group of optimal parameters.
The invention is directed towards the abstract idea of resource scheduling, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., having a user utilize the concept of branch and bound analysis with constraints to optimize a schedule.
The limitations of 
receiving first data indicative of a group of manufacturing parameters corresponding to a process for manufacturing a product, the process comprising multiple operations executed by respective machines; 
configuring second data indicative of a group of processing constraints corresponding to execution of the multiple operations; 
configuring third data indicative of a group of maintenance parameters corresponding to respective maintenance tasks for maintenance of the respective machines; 
configuring fourth data indicative of a group of maintenance constraints corresponding to performance of the maintenance tasks; 
solving an optimization problem with respect to a makespan of the product subject to the group of processing constraints and the group of maintenance constraints;
configuring a first group of binary parameters for respective ones of the multiple operations indicative of when an operation is processed at the start of a time interval;
configuring a second group of binary parameters for the respective ones of the multiple operations indicative of an operation that is processed at the end of a time interval;
updating iteratively the first group of binary parameters and the second group of binary parameters subject at least to at least the group of processing constraints and the group of maintenance constraints until a converge criterion is satisfied, resulting in a first group of optimal binary parameters and a second group of optimal binary parameters, wherein the first group of optimal binary decision parameters are used to determine when the operations of the machines are implemented and the second group of optimal binary decision parameters are used to determine an order of maintenance events for the machines; and
generating a schedule for the machines to execute the process for manufacturing the product using at least the first group of optimal binary parameters and the second group of optimal parameters, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium.  That is, other than reciting a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium in the context of this claim encompasses a user write down and refer to parameters and constraints that can affect a branch and bound analysis so as to optimize a schedule, in this case, optimizing the schedule of machines executing the process for manufacturing a product by taking into account not only parameters and constraints associated with manufacturing operations, but also maintenance parameters and constraints.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to communicate and store information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. performing branch and bound analysis. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of communicating and storing information (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of:
receiving first data indicative of a group of manufacturing parameters corresponding to a process for manufacturing a product, the process comprising multiple operations executed by respective machines; 
configuring second data indicative of a group of processing constraints corresponding to execution of the multiple operations; 
configuring third data indicative of a group of maintenance parameters corresponding to respective maintenance tasks for maintenance of the respective machines; 
configuring fourth data indicative of a group of maintenance constraints corresponding to performance of the maintenance tasks; 
solving an optimization problem with respect to a makespan of the product subject to the group of processing constraints and the group of maintenance constraints;
configuring a first group of binary parameters for respective ones of the multiple operations indicative of when an operation is processed at the start of a time interval;
configuring a second group of binary parameters for the respective ones of the multiple operations indicative of an operation that is processed at the end of a time interval;
updating iteratively the first group of binary parameters and the second group of binary parameters subject at least to at least the group of processing constraints and the group of maintenance constraints until a converge criterion is satisfied, resulting in a first group of optimal binary parameters and a second group of optimal binary parameters, wherein the first group of optimal binary decision parameters are used to determine when the operations of the machines are implemented and the second group of optimal binary decision parameters are used to determine an order of maintenance events for the machines; and
generating a schedule for the machines to execute the process for manufacturing the product using at least the first group of optimal binary parameters and the second group of optimal parameters,
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 4 – 7 are directed towards the processes involved when performing a branch and bound analysis and describing the constraints and parameters that are being used in the analysis.
The remaining claims recite similar subject matter that has already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for optimizing a schedule based on constraints and parameters.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 – 9, 12 – 17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li (US PGPub 2018/0249882 A1).
In regards to claims 1, 9, Li discloses (Claim 1) a computer-implemented method, comprising; (Claim 9) a system comprising; (Claim 17) a computer program product comprising at least one non-transitory storage medium readable by at least one processing circuit, the non-transitory storage medium having encoded thereon instructions executable by the at least one processing circuit to perform or facilitate operations comprising: 
(Claim 9) at least one memory device having stored therein computer-executable instructions; and at least one processor configured to access the at least one memory device and further configured to execute the computer-executable instructions to:
receiving first data indicative of a group of manufacturing parameters corresponding to a process for manufacturing a product, the process comprising multiple operations executed by respective machines; 
configuring second data indicative of a group of processing constraints corresponding to execution of the multiple operations; 
configuring third data indicative of a group of maintenance parameters corresponding to respective maintenance tasks for maintenance of the respective machines; 
configuring fourth data indicative of a group of maintenance constraints corresponding to performance of the maintenance tasks; 
solving an optimization problem with respect to a makespan of the product subject to the group of processing constraints and the group of maintenance constraints;
configuring a first group of binary parameters for respective ones of the multiple operations indicative of when an operation is processed at the start of a time interval;
configuring a second group of binary parameters for the respective ones of the multiple operations indicative of an operation that is processed at the end of a time interval;
updating iteratively the first group of binary parameters and the second group of binary parameters subject at least to at least the group of processing constraints and the group of maintenance constraints until a converge criterion is satisfied, resulting in a first group of optimal binary parameters and a second group of optimal binary parameters, wherein the first group of optimal binary decision parameters are used to determine when the operations of the machines are implemented and the second group of optimal binary decision parameters are used to determine an order of maintenance events for the machines; and
generating a schedule for the machines to execute the process for manufacturing the product using at least the first group of optimal binary parameters and the second group of optimal parameters.
Li discloses a system and method for schedule optimization that can be applied to a plurality of different scenarios, such as, but not limited to, product manufacturing and maintenance (¶ 31, 38, 39).  Li discloses that when determining an optimal schedule, various types of data points, such as, but not limited to, activities/tasks that need to be executed/completed (e.g., manufacturing and manufacturing parameters), project/task duration (manufacturing/processing constraint), disruptions due to maintenance or unexpected incidence (maintenance constraint and parameters), production quality (manufacturing constraint), lead time (manufacturing constraint), must first be collected for the particular scenario type (e.g., manufacturing and maintenance of resources (e.g., budgets, machines, equipment, manpower, raw resources)) (¶ 9, 34, 35, 38).  
Li discloses a system and method that takes into consideration tasks for a project, e.g., manufacturing activities, sequence of executing those activities, and their duration, and maintenance activities, e.g., maintenance disruptions of resources, such as, maintenance of machines/equipment, and generating an optimal schedule for executing the necessary tasks for completing a project (Fig. 1; ¶ 9, 10, 92).  Li further discloses wherein the optimization problem is with respect to an activity’s makespan (¶ 59, 89, 94) and wherein the optimization of the schedule for project, activities, makespan, and etc. are constraint based and utilize binary analysis and utilizes branch and bound processing in order to propagate through the analysis in order to arrive at the optimal scheduling in order to gradually tighten a bound on the objective function, which further provide a first and second binary parameter that are indicative of an operation that is processed at the start and end of a time interval, respectively (¶ 38, 44, 52).
In regards to claims 4, 12, 20, Li discloses the computer-implemented method of claim 1 (the system of claim 9; the computer program product of claim 17), wherein the updating comprises performing a branch-and-bound process (¶ 52 wherein branch and bound processing is performed).  
In regards to claims 5, 16, Li discloses the computer-implemented method of claim 4 (the system of claim 15), wherein the group of processing constraints comprises a first processing constraint based at least on a first processing time of the processing times and the quality assurance parameter, the first processing time corresponding to a first operation of the multiple operations, and wherein the first processing constraint requires that the first operation is completed before a second operation consecutive to the first operation is initiated (¶ 9, 10, 32, 34, 52 wherein the optimization of the schedule is based on, at least, activity/task duration (time) and quality and is further based on the completion of a previous task (or node that is being analyzed in the branch and bound processing) being completed before moving to the next task (node)).  
In regards to claims 6, 13, Li discloses the computer-implemented method of claim 1 (the system of claim 9), wherein the group of manufacturing parameters comprises processing time intervals corresponding to completion of respective ones of the multiple operations (¶ 9, 10, 32, 34, 52 wherein the optimization of the schedule is based on, at least, activity/task duration (time) and quality).  
In regards to claims 7, 15, Li discloses the computer-implemented method of claim 1 (the system of claim 9), wherein the group of manufacturing parameters comprises a reiteration parameter indicative of a number of times a first operation of the operations is performed (¶ 38, 44, 52 wherein the optimization of the schedule for project, activities, makespan, and etc. are constraint based and utilize binary analysis and utilizes branch and bound processing in order to propagate through the analysis in order to arrive at the optimal scheduling in order to gradually tighten a bound on the objective function).  
In regards to claims 8, 14, Li discloses the computer-implemented method of claim 1 (the system of claim 9), wherein the group of maintenance constraints comprises a first maintenance constraint based at least on a defined period of maintenance events for a first machine of the machines and a decommission time interval of the first machine (Fig. 1; ¶ 9, 10, 92 As was discussed above, Li discloses a system and method that takes into consideration tasks for a project, e.g., manufacturing activities, sequence of executing those activities, and their duration, and maintenance activities (decommission), e.g., maintenance disruptions of resources, such as, maintenance of machines/equipment, and generating an optimal schedule for executing the necessary tasks for completing a project).  
Response to Arguments
Applicant's arguments filed 12/5/2022 have been fully considered but they are not persuasive. 
Rejection under 35 USC 101
The applicant’s arguments are directed towards their opinion that it would not be practical to perform the claimed invention in the human mind because of the “complexity of the optimized binary decisions parameters for timing of manufacturing process operations for multiple machines and respective maintenance events for each of the machines, which includes first through fourth data types, manufacturing constraints, and maintenance constraints, is beyond the capability of pen and paper analysis or mental process.”
However, the Examiner respectfully disagrees.
The claimed invention is also directed towards the abstract idea of collecting data, recognizing data, and storing the recognized data in order to generate a schedule for resources.  The Examiner asserts that the concept of data collection, recognition, and storage is undisputedly well-known and, indeed, humans have always performed these functions.  As was already discussed above, the claimed invention is merely utilizing general purpose devices (computing device) to perform the claimed invention using the concept of branch and bound processing, which involves the process of collecting data and inputting the data into a branch and bound algorithm (see also previously cited NPL references).  Although one may argue that the human mind is unable to process and recognize the electronic stream of data that is being received, transmitted, stored, and etc. by the computing device, the Examiner asserts that this is insufficient to overcoming the rejection under 35 USC 101 (see Content Extraction and Transmission LLC v Wells Fargo Bank, National Association and Cyberfone where the system uses categories to organize, store, and transmit information, which was considered by the courts to be an abstract idea).  
The claims in Alice Corp v CLS Bank also required a computer that processed streams of data, but nonetheless were found to be abstract.  There is no “inventive concept” in the claimed invention's use of a general-purpose computing device to perform well-understood, routine, and conventional activities commonly used in the technical field (see also previously cited NPL references), i.e. resource scheduling for machines or, more specifically, user writing down and referring to parameters and constraints that can affect a branch and bound analysis so as to optimize a schedule, in this case, optimizing the schedule of machines executing the process for manufacturing a product by taking into account not only parameters and constraints associated with manufacturing operations, but also maintenance parameters and constraints. (Content Extraction and Transmission LLC v Wells Fargo Bank, National Association)  At most, the claims attempt to limit the abstract idea of recognizing and storing information using the devices to a particular environment.  Such a limitation has been held insufficient to save a claim in this context. 

The Examiner asserts that the claimed invention does not further or improve upon the technology or the technical field as merely having a general-purpose device to perform the steps of the abstract idea is nothing more than having the general purpose device perform the well-understood, routine, and conventional activities already known in resource scheduling for machines, which results in the claimed invention not amounting to being “significantly more” than the judicial exception.  The Examiner further notes that the decision of DDR Holdings does not apply as, unlike DDR Holdings, the claimed invention is not “deeply rooted in the technology” since: 1.) humans have, for some time, longed been known to perform the well-understood, routine, and conventional activities in the field of resource scheduling for machines, e.g., gathering the necessary information pertaining to the specifics of a machine so as to optimize its scheduling using branch and bound analysis; and 2.) the well-understood, routine, and conventional activities of the abstract idea does not change, alter, or improve upon how the technology, i.e. the computing device, fundamentally functions.  The invention further fails to improve upon the technical field (resource scheduling for machines) because merely using the general purpose device to perform the well-understood, routine, and conventional activities of the resource scheduling for machines and that such use of the technology has been held to not be an “inventive concept” as the general purpose device is being used for the very purpose that such device are known to be used for, e.g. more efficient, faster, more cost-efficient, and etc.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Further still, unlike Enfish where the claims were directed to a specific improvement to the computer’s functionality at the time of the invention and where Enfish explicitly defined the specific improvements along with the technical aspects of the improvements to demonstrate the improvements to existing technology, the Examiner asserts that the instant invention does not.  In order to determine whether the claimed invention is directed towards an abstract idea and/or that it is “significantly more” than the abstract idea, Alice stated that the following considerations must be taken into account before making this determination.  Specifically, in Enfish, LLC v Microsoft Corporation, Fiserv, Inc., Intuit, Inc., Sage Software, Inc., Jack Henry & Associates, Inc. the courts stated the following:
“We do not read Alice to broadly hold that all improvements in computer-related technology are inherently abstract and, therefore, must be considered at step two. Indeed, some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as a chip architecture, an LED display, and the like. Nor do we think that claims directed to software, as opposed to hardware, are inherently abstract and therefore only properly analyzed at the second step of the Alice analysis. Software can make non-abstract improvements to computer technology just as hardware improvements can, and sometimes the improvements can be accomplished through either route. We thus see no reason to conclude that all claims directed to improvements in computer-related technology, including those directed to software, are abstract and necessarily analyzed at the second step of Alice, nor do we believe that Alice so directs. Therefore, we find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea, even at the first step of the Alice analysis.”

“For that reason, the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. … In this case, however, the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.”

(Page 11)

Enfish provided a background on the state of the art, at the time of the invention, in the technology, namely, with regards to the management of information in a computer database.  This served as reference material in order to identify the improvement or, more specifically, establish that the claimed invention of Enfish was deeply rooted in the technology and was seeking to remedy a problem that arose from the technology.  That is to say, Enfish provided a background explanation with regards to the state of the art to establish the flaws that arose from data management and demonstrated that the inventive concept of Enfish laid with the improvement of this technology.  It was established in Enfish that the claimed invention did not contain an abstract idea because it was not directed towards a fundamental economic practice, a method of organizing human activities, an idea of itself, or mathematical relationships/formulas because the inventive concept was directed towards the improvement of the technology, specifically, i.e. although the invention was directed towards the organization of information the invention of Enfish was not simply relying on or applying well-understood, routine, and conventional concepts known in the technical field or describing the use of generic devices and technologies to perform an abstract idea, but was, in fact, directed and seeking to improve upon the technology by addressing issues known in the technology.  This was further made evident by the disclosure presented in the specification of Enfish, which the courts stated the following:
“The patents teach that multiple benefits flow from this design. First, the patents disclose an indexing technique that allows for faster searching of data than would be possible with the relational model. See, e.g., ’604 patent, col. 1 ll. 55–59; id. at col. 2 l. 66–col. 3 l. 6. Second, the patents teach that the self-referential model allows for more effective storage of data other than structured text, such as images and unstructured text. See, e.g., ’604 patent, col. 2 ll. 16–22; col. 2 ll. 46–52.”

(Page 7)

“Finally, the patents teach that the self-referential model allows more flexibility in configuring the database. See, e.g., ’604 patent, col. 2 ll. 27–29. In particular, whereas deployment of a relational database often involves extensive modeling and configuration of the various tables and relationships in advance of launching the database, Enfish argues that the self-referential database can be launched without such tasks and instead configured on-the-fly. See Oral Argument at 1:00–2:15 http://oralarguments.cafc.ucsourts.gov/default.aspx?fl=20 15-1244.mp3; see also ’604 patent, col. 7 ll. 10–22. For instance, the database could be launched with no or only minimal column definitions.”

(Page 7)

Here, the claims are not simply directed to any form of storing tabular data, but instead are specifically directed to a self-referential table for a computer database. … (“The present invention improves upon prior art information search and retrieval systems by employing a flexible, selfreferential table to store data.”)

(Pages 14 – 15)

The specification also teaches that the self-referential table functions differently than conventional database structures. According to the specification, traditional databases, such as “those that follow the relational model and those that follow the object oriented model,” ’604 patent, col. 1 ll. 37–40, are inferior to the claimed invention. While “[t]he structural requirements of current databases require a programmer to predefine a structure and subsequent [data] entry must conform to that structure,” id. at col. 2 ll. 10–13, the “database of the present invention does not require a programmer to preconfigure a structure to which a user must adapt data entry.” Id. at col 2 ll. 27–29. Moreover, our conclusion that the claims are directed to an improvement of an existing technology is bolstered by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. See id. at col 2 ll. 23–27; see also Openwave Sys., Inc. v. Apple Inc., 808 F.3d 509, 513–14 (Fed. Cir. 2015) (finding that a specification’s disparagement of the prior art is relevant to determine the scope of the invention).

(Page 15)

In the case of the instant invention, the Examiner asserts that the specification lacks any disclosure of evidence to demonstrate that the invention is seeking to improve upon the technology or, more specifically, that the claimed invention is directed towards addressing and improving upon an issue that arose from the technology, but merely demonstrating that the claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions to carry out the well-understood, routine, and conventional activities in the technical field of resource scheduling for machines due to the benefits that computing devices provided, i.e. faster, more efficient, and etc..  The courts further stated:
“The Supreme Court has not established a definitive rule to determine what constitutes an “abstract idea” sufficient to satisfy the first step of the Mayo/Alice inquiry. See id. at 2357. Rather, both this court and the Supreme Court have found it sufficient to compare claims at issue to those claims already found to be directed to an abstract idea in previous cases. “[The Court] need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski and the concept of intermediated settlement at issue here.” Alice, 134 S. Ct. at 2357; see also OIP Techs., 788 F.3d at 1362. For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362–63.”

(Page 10)

“Moreover, we are not persuaded that the invention’s ability to run on a general-purpose computer dooms the claims. Unlike the claims at issue in Alice or, more recently in Versata Development Group v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015), which Microsoft alleges to be especially similar to the present case, Appellee’s Br. 18, see also Oral Argument at 15:40–18:15, the claims here are directed to an improvement in the functioning of a computer. In contrast, the claims at issue in Alice and Versata can readily be understood as simply adding conventional computer components to well-known business practices. See Alice, 134 S. Ct. at 2358–60; Versata Dev. Grp., 793 F.3d at 1333–34 (computer performed “purely conventional” steps to carry out claims directed to the “abstract idea of determining a price using organization and product group hierarchies”); see also Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims attaching generic computer components to perform “anonymous loan shopping” not patent eligible); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367–69 (Fed. Cir. 2015) (claims adding generic computer components to financial budgeting); OIP Techs., 788 F.3d at 1362–64 (claims implementing offer-based price optimization using conventional computer activities); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714–17 (Fed. Cir.  2014) (claims applying an exchange of advertising for copyrighted content to the Internet); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354–55 (Fed. Cir. 2014) (claims adding generic computer functionality to the formation of guaranteed contractual relationships). And unlike the claims here that are directed to a specific improvement to computer functionality, the patent ineligible claims at issue in other cases recited use of an abstract mathematical formula on any general purpose computer, see Gottschalk v. Benson, 409 U.S. 63, 93 (1972), see also Alice, 134 S. Ct. at 2357–58, or recited a purely conventional computer implementation of a mathematical formula, see Parker v. Flook, 437 U.S. 584, 594 (1978); see also Alice, 134 S. Ct. at 2358, or recited generalized steps to be performed on a computer using conventional computer activity, see Internet Patents, 790 F.3d 1348–49 (claims directed to abstract idea of maintaining computer state without recitation of specific activity used to generate that result), Digitech Image Techs., LLC v. Electrs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (claims directed to abstract idea of “organizing information through mathematical correlations” with recitation of only generic gathering and processing activities).”

(Pages 16 – 17)

“In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. The specification’s disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of the “invention” for purposes of the § 101 analysis has not been deceived by the “draftsman’s art.” Cf. Alice, 134 S. Ct. at 2360. In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea.”

(Page 18)

As a result, the Examiner asserts that, in light of the applicant’s specification (see Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see Genetic Techs. Ltd. v. Merial L.L.C., 2016 WL 1393573, at *5 (Fed. Cir. 2016) (inquiring into “the focus of the claimed advance over the prior art”)), the claimed invention does not lie with the improvement of a technology, identifying and resolving an issue that arose from the technology, or that the claimed invention is “deeply rooted in the technology”, but that the claimed invention is directed towards the abstract idea of resource scheduling for machines in order to perform the well-understood, routine, and conventional activities known in the field of resource scheduling for machines.  As was found in Alice Corp v CLS Bank, the claims in Alice Corp v CLS Bank also required a computer that processed streams of data, but nonetheless were found to be abstract.  There is no “inventive concept” in the claimed invention's use of a general-purpose computing devices to perform well-understood, routine, and conventional activities commonly used in the technical field, in this case, resource scheduling for machines.  
Consequently, the Examiner asserts that the claimed invention is, in fact, more closely directed related to the decision of, inter alia, TLI Communications, LLC v AV Automotive, LLC, in that the claimed invention is merely relying on the use of a generic computing device to perform the abstract idea of resource scheduling for machines.  As was done in TLI Communications, the Examiner refers to the specification to determine whether the claimed invention amounts to “significantly more” or whether the claimed invention is directed towards the improvement of the technological arts.  
Finally, the claimed invention is not directed towards the improvement of the technology itself, but directed to returning or continuing the operations of the machinery.  The claimed invention is directed towards the abstract idea of scheduling and narrowing the scope of the abstract idea to machine scheduling.  Although, one may argue that the claimed invention does not seek to “tie up” the exception because of the claimed invention’s narrow scope, the Examiner asserts that clever draftsmanship of further narrowing the abstract idea does not change the fact that the invention is still directed towards an abstract idea.  The claimed invention is merely implementing business practices and implementing them in a computer environment that is comprised of generic computing devices to perform generic functions, or, more specifically, applies them in the aforementioned well-understood, routine, and conventional activities (see also previously cited NPL references) that are known in the technical field of resource scheduling for machines.
Rejection under 35 USC 102
The Examiner asserts that the applicant’s arguments are conclusory statements that fail to specifically point out where the Examiner has erred in the rejection, as well as failing to point out what specific elements of the claimed invention overcome the rejection provided under 35 USC 102 and why.  Further still, the applicant has done nothing more than cancel dependent claims and move them into their respective independent claims (with minor amendments) while failing to provide any explanation of why the prior art ever failed to disclose the features recited in the cancelled dependent claims other than simply stating that the prior art does not disclose these elements.  As such, since the applicant has failed to point out the supposed errors in the Examiner’s rejection, the provided remarks do not comply with 37 CFR 1.111(b). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Yin et al. (US PGPub 2006/0253311 A1); Haitao (WO 2018/144687 A1); Li et al. (US PGPub 2020/0226518 A1) – which are directed towards utilizing brand and bound analysis for project and resource scheduling, e.g., machine maintenance
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/9/2022